


Exhibit 10.1

SEPARATION AGREEMENT

 

THIS AGREEMENT, dated as of April 12, 2007, is entered into by and between
Select Comfort Corporation, a Minnesota corporation (“Company”), and Keith C.
Spurgeon, an individual resident of the State of Minnesota (“Employee”).

 

RECITALS

 

A.

Company and Employee have agreed to certain terms and conditions relating to the
termination of Employee’s employment with Company as set forth herein.

B.

Except as otherwise expressly set forth below, all of the terms and conditions
relating to the termination of Employee’s employment with Company are set forth
herein and this Agreement supersedes and replaces in its entirety any previous
agreement, letter or understanding between Company and Employee relating to the
termination of Employee’s employment with Company.

In consideration of the foregoing and the mutual agreements set forth below, the
parties hereto agree as follows:

 

1.

Termination of Service. Company and Employee agree that Employee’s employment
with Company will terminate effective as of June 30, 2007, as of which date
Employee agrees to resign all of his positions as an officer of Company.

2.

Compensation. Subject to reasonable compliance by Employee with the terms and
conditions of this Agreement and the agreement referred to in Section 8 below,
and subject to the execution and delivery by Employee (on or after Employee’s
last day of employment with Company) of the release in the form of Exhibit A
attached hereto (the “Release”) and the effectiveness of the Release following
the passage of any applicable period of time during which the Release may be
revoked or rescinded by Employee, Company agrees to pay, and Employee agrees to
accept, in lieu of all other severance or other compensation set forth in any
other agreement, letter or understanding between Company and Employee, or any
other plan or arrangement of Company, the following amounts:

 

A.

Employee’s current annual base salary;

 

B.

The amount of Employee’s targeted annual bonus equal to 55% of Employee’s
current annual base salary; and

 

C.

Assuming Employee’s engagement in continued employment through June 2007, a pro
rata bonus with respect to 2007 calculated at the target level.

The foregoing amount will be paid in a single, lump sum payment (less all
applicable withholdings) promptly following (i) the execution and delivery of
the Release and (ii) the passage of any applicable period of time during which
the Release may be revoked or rescinded by Employee.

 

1


--------------------------------------------------------------------------------


3.

Welfare Benefits. Subject to the succeeding provisions of this Section 3, if
Employee timely elects continued coverage under Company’s group medical plan
and/or group dental plan pursuant to section 4980B of the Code (“COBRA”), in
accordance with ordinary plan practices and provides appropriate documentation
of such payment as requested by Company’s plan administrator, during the Premium
Reimbursement Period (as defined below) Company will reimburse Employee each
month an amount equal to the difference between the amount Employee pays for
such COBRA continuation coverage each such month and the amount paid by a
full-time active employee of Company each such month for the same level of
coverage elected by Employee. For purposes of the preceding sentence, the
Premium Reimbursement Period is the period that begins on the date of
termination of employment and ends on the earlier of:

 

A.

One (1) year after termination of Employee’s employment;

 

B.

The date on which Employee’s eligibility for COBRA continuation coverage under
Company’s group medical or group dental plan ends; or

 

C

The date on which Employee becomes eligible to participate in another group
medical plan or group dental plan, as the case may be, because of reemployment
or otherwise, whether or not Employee elects to participate in such plan and
whether or not such plan provides comparable benefits or includes limitations or
exclusions (unless such other group medical plan contains a pre-existing
condition exclusion that affects Employee’s coverage under such plan).

Other than the Premium Reimbursement Period payments described in this Section
3, Employee’s coverage under any employee benefit plan of Company is subject to
the terms of such employee benefit plan and applicable law.

4.

Outplacement Services. Company will assist Employee by paying for up to Fifteen
Thousand Dollars ($15,000) for outplacement services from a consultant approved
by Company. Such payments will be made directly to the consultant by Company.

5.

Paid Time Off. Regardless of whether Employee signs this Agreement or executes
and delivers the Release, Company will pay Employee for all Paid Time Off
(“PTO”) that Employee has earned but not used as of the Separation Date, in
accordance with the current Company policy with respect to PTO payout.

6.

No Other Compensation; Withholding. Employee agrees and understands that he is
not entitled to any compensation other than as expressly provided in this
Agreement and will not accrue or become entitled to any benefits other than as
expressly provided herein. Employee also understands that payments made pursuant
to this Agreement may be subject to withholding of applicable income and other
employment-related taxes (as well as FICA and Medicare) and consents to
Company’s right to withhold from such payments as required by applicable tax
laws.

 

2


--------------------------------------------------------------------------------


7.

Stock Options and Restricted Stock Awards. Stock options and restricted stock
awards previously granted to Employee by Company that are currently outstanding
will continue to vest and remain exercisable only in accordance with the
existing terms of such options. Nothing contained in this Agreement shall be
construed to alter or modify in any way any of the terms or conditions of any
such stock options or restricted stock awards.

8.

Employee Inventions, Confidentiality and Non-Compete Agreement. Employee and
Company agree that the Employee Inventions, Confidentiality and Non-Compete
Agreement dated as of February 22, 2002, shall remain in full force and effect
and binding on Employee in accordance with its terms, except that the term
referenced in Section 3 of such agreement shall be extended from one (1) year to
two (2) years.

9.

Non-Disparagement. Employee agrees that he will not at any time disparage,
demean or criticize, or do or say anything to cause injury to, the business,
reputation, management, employees or products of Company. Company agrees that it
will not at any time disparage, demean or criticize, or do or say anything to
cause injury to the reputation or career development of Employee. In addition to
any other damages or remedies that may be available to a non-breaching party for
any breach of this Section 9, any breaching party shall further be obligated to
the non-breaching party for any reasonable attorneys’ fees and costs incurred by
the non-breaching party to enforce the provisions of this Section 9.

10.

Confidentiality. Company and Employee each agree that they will hold the facts
and circumstances of this Agreement in strict confidence and will not reveal the
existence or the terms of this Agreement to anyone except as may be required by
law. Employee acknowledges that Company may be required to file a copy of this
Agreement with the Securities and Exchange Commission in which event this
Agreement would be publicly available. Notwithstanding the foregoing, each of
the parties hereto will be entitled to advise their respective professional
advisors of the terms hereof, and Employee will be entitled to discuss the terms
hereof with immediate family members.

11.

Knowing and Willful Agreement. Employee hereby acknowledges he fully understands
and accepts the terms of this Agreement, that his signature is freely,
voluntarily and knowingly given, and that he has been provided a full
opportunity to review and reflect on the terms of this Agreement.

12.

Opportunity to Consider and Seek Advice. Employee has been advised by Company to
consult with an attorney prior to signing this Agreement, and that he has
twenty-one (21) days from the date on which he received this Agreement to
consider whether or not he wishes to sign it. To accept this Agreement, Employee
must sign it and deliver it to Mark Kimball at Select Comfort Corporation, 6105
Trenton Lane North, Minneapolis, Minnesota, 55442.

 

3


--------------------------------------------------------------------------------


13.

Opportunity to Rescind or Revoke Release. Employee understands that Employee has
the right to rescind or revoke the Release by giving written notice of such
rescission or revocation to Company within fifteen (15) calendar days following
Employee’s execution and delivery of the Release. Any such notice of rescission
or revocation must be in writing and hand-delivered to Company or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows: Select Comfort Corporation,
6105 Trenton Lane North, Minneapolis, MN 55442, Attn.: General Counsel.

14.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all previous negotiations, representations and agreements
heretofore made by the parities with respect to the subject matter hereof. No
amendment waiver or discharge hereof shall be valid unless in writing and
executed by both parties hereto.

15.

Governing Law. The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement, without regard to the conflict
of law provisions of any jurisdictions. Any legal proceeding related to this
Agreement, will be brought in a Minnesota court of competent jurisdiction, and
both Company and Employee hereby consent to the exclusive jurisdiction of any
such court for this purpose.

16.

Severability. Whenever possible, each provision of this Agreement will be
interpreted so that it is valid under applicable law. If any provision of the
Agreement is to any extent rendered invalid under applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

17.

No Assignment. Employee may not assign this Agreement to any third party for
whatever purpose without the express written consent of Company. Company may not
assign this Agreement to any third party, except by operation of law through
merger, consolidation, liquidation or recapitalization, or by sale of all or
substantially all of the assets of Company, without the express written consent
of Employee.

18.

Remedies. The parties hereto agree that the rights granted by this Agreement are
both unique and special, and the parties contemplate that enforcement of this
Agreement may be had by recourse to the equitable remedies available in courts
of competent jurisdiction in addition to any other remedies which may be or may
become available at law.

19.

Binding Effect. This Agreement and the obligations of the respective parties
hereunder shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. In furtherance of, and not in limitation of, the
foregoing, Company agrees that the provisions of this Agreement shall be binding
upon any successor to the business and assets of Company and the provisions of
this Agreement for the benefit of Employee shall inure to the benefit of
Employee’s estate in the event of Employee’s death, including all benefits and
payments due hereunder.

 

4


--------------------------------------------------------------------------------


The parties have duly executed this Agreement as of the date set forth above.

 

 

 

SELECT COMFORT CORPORATION



 

By: 


/s/ Mark A. Kimball

 

 


Its:


SVP & General Counsel

 

 

 

 

 

KEITH C. SPURGEON

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Keith C. Spurgeon

 

 





5


--------------------------------------------------------------------------------


EXHIBIT A TO SEPARATION AGREEMENT

(To be executed and delivered only on or after Employee’s last date of
employment)

 

RELEASE

The undersigned, Keith C. Spurgeon (“Employee”) understands that, pursuant to
the terms of the Separation Agreement between Employee and Select Comfort
Corporation (“Company”) dated as of ____________, 2007, Employee is receiving
substantial compensation that Employee would not otherwise be entitled to
receive in the absence of the Separation Agreement and the execution, delivery
and effectiveness of this Release, and Employee agrees that such compensation is
sufficient consideration for all aspects of the Separation Agreement and this
Release. In return for this compensation, Employee, on behalf of himself and his
heirs, executors, administrators, agents, attorneys, successors, assigns, and
representatives, hereby releases Company and all of its officers, agents,
directors, employees, and representatives, both individually and in any
representative capacity, all of Company’s parent, subsidiary and affiliated
companies, businesses and entities, and all other persons and entities, from
each and every legal claim or demand of any kind that Employee ever had or might
now have, arising out of any action, conduct or decision relating to Employee’s
employment with Company or Employee’s separation from employment with Company,
whether or not any such claim is known to Employee at the present time.

 

Employee fully understands that the claims Employee is releasing include, but
are not limited to, all claims under Title VII of the Civil Rights Act of 1964,
the Family and Medical Leave Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Fair Labor Standards Act, the National Labor Relations Act, the Older
Workers Benefit Protection Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, any applicable state non-discrimination laws, and
any other local, state, or federal laws, rules, regulations or executive orders
relating to discrimination in the workplace. Employee also understands that
Employee is releasing any claims Employee may have for payment of compensation
of any kind, fraud or misrepresentation, breach of contract (including, but not
limited to, any employment agreement), promissory estoppel, wrongful or
constructive discharge, defamation, invasion of privacy, breach of the covenant
of good faith and fair dealing, reprisal or retaliation, unjust enrichment,
negligent hiring, supervision or retention, intentional or negligent infliction
of emotional distress, assault or battery, violation of whistleblower protection
laws, violation of public policy, and any other claims arising under the common
law of any state.

 

This Agreement does not release any rights or claims under the Minnesota Human
Rights Act, the Age Discrimination in Employment Act or any of Company’s
benefits plans that arise after Employee signs this Agreement or that arise from
acts occurring after Employee signs this Agreement.

Further, nothing in this Agreement shall waive or release Employee’s right,
where applicable, to file or participate in an investigative proceeding of any
federal, state or local government agency. If, however, any claim released in
this Release is prosecuted in Employee’s name before any government agency,
Employee will waive any benefits Employee may obtain through such prosecution
and agree not to accept an award of money or other damages from the claim.

 

1


--------------------------------------------------------------------------------


Rights to Rescind or Revoke

Employee understands that Employee has the right to rescind or revoke this
Release by giving written notice of such rescission or revocation to Company
within fifteen (15) calendar days following Employee’s execution and delivery of
this Release. Any such notice of rescission or revocation must be in writing and
hand-delivered to Company or, if sent by mail, postmarked within the applicable
time period, sent by certified mail, return receipt requested, and addressed as
follows: Select Comfort Corporation, 6105 Trenton Lane North, Minneapolis, MN
55442, Attn.: General Counsel.

Employee agrees that if Employee exercises any right of rescission or
revocation, Company may at its option nullify the Separation Agreement in its
entirety. In the event Company opts to nullify the entire Separation Agreement,
neither Employee nor Company will have any rights or obligations whatsoever
under the Separation Agreement or this Release.

Employee has read this Release carefully and understands all its terms. Employee
has reviewed this Release with his own attorney or has knowingly and voluntarily
chosen not to do so. In agreeing to sign this Release, Employee has not relied
on any statements or explanations made by Company or its counsel.

Employee understands and agrees that this Release, the Separation Agreement
pursuant to which it is given, and the Employee Inventions, Confidentiality and
Non-Compete Agreement dated as of February 22, 2002 referred to in the
Separation Agreement, contain all the agreements between Employee and Company.
We have no other written or oral agreements.

 

Dated:



, 2007

 



 

 

 

 

Keith C. Spurgeon

 

 

 

 

 

Subscribed and sworn to before me

this ______ day of ________, 2007.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

2


--------------------------------------------------------------------------------